IN THE
                         TENTH COURT OF APPEALS



                                No. 10-14-00376-CV

                       IN RE KAREN G. BAUNCHAND


                               Original Proceeding


                                      ORDER


      This appeal was referred to mediation on December 18, 2014. Mediation was to

occur within 30 days from the date of the referral. We have received notice from a party

that the mediator assigned by the Court would not be available until January 22, 2015.

      Accordingly, the Court extends the time to conduct mediation to March 16, 2015.

      The parties are again reminded that all other provisions of the order referring the

appeal to mediation, dated December 18, 2014, remain in effect.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Mediation extended
Order issued and filed January 15, 2015